Case 5:21-cv-00720-CLS Document 1-3 Filed 05/24/21 Page 1 of 4            FILED
                                                                 2021 May-25 AM 09:16
                                                                 U.S. DISTRICT COURT
                                                                     N.D. OF ALABAMA
Case 5:21-cv-00720-CLS Document 1-3 Filed 05/24/21 Page 2 of 4
Case 5:21-cv-00720-CLS Document 1-3 Filed 05/24/21 Page 3 of 4
Case 5:21-cv-00720-CLS Document 1-3 Filed 05/24/21 Page 4 of 4
